


EXHIBIT 10.02
[ebayglobalstockoption_image1.gif]
eBay Inc.
2065 Hamilton Ave.
San Jose, CA 95125 U.S.A.
 
Company Tax ID: 77-0430924

Notice of Grant of Stock Option (the “Grant Notice”) and
Stock Option Agreement
%%FIRST_NAME%-% %%LAST_NAME%-%
Award Number:
%%OPTION_NUMBER%-%
%%ADDRESS_LINE_1%-%
Plan:
2008
%%ADDRESS_LINE_2%-%
Type:
NQ
%%ADDRESS_LINE_3%-%
 
 
%%CITY%-%, %%STATE%-% %%ZIPCODE%-%
 
 
%%COUNTRY%-%
 
 

Effective as of %%OPTION_DATE%-% (the “Grant Date”), eBay Inc., a Delaware
corporation (the “Company”), pursuant to its 2008 Equity Incentive Award Plan,
as amended from time to time (the “Plan”), hereby grants to the individual noted
above (the “Participant”) a Non-Qualified Stock Option (the “Option”) to
purchase %%TOTAL_SHARES_GRANTED%-% shares of the Company’s common stock (the
“Stock”) at US $%%OPTION_PRICE%-% per share (the “Exercise Price”). This Option
is subject to all of the terms and conditions set forth in this Grant Notice,
the Stock Option Agreement attached hereto as Exhibit A (the “Agreement”), the
special provisions for the Participant’s country, if any, attached hereto as
Exhibit B and the Plan, all of which are incorporated herein by reference. Any
capitalized terms used in this Grant Notice without definition shall have the
meanings ascribed to such terms in the Plan.
The Option will vest in increments on the date(s) shown.
Shares of Stock
 


Vest Type
 
Full Vest *
 


Expiration
%%SHARES_P
ERIOD1%-%
 


%%VEST_TYPE_PERIO
D1%-%
 
%%VEST_DATE
_PERIOD1%-%
 


%%EXPIRE_DAT
E_PERIOD1%-%
%%SHARES_P
ERIOD2%-%
 


%%VEST_TYPE_PERIO
D2%-%
 
%%VEST_DATE
_PERIOD2%-%
 


%%EXPIRE_DAT
E_PERIOD2%-%
%%SHARES_P
ERIOD3%-%
 


%%VEST_TYPE_PERIO
D3%-%
 
%%VEST_DATE
_PERIOD3%-%
 


%%EXPIRE_DAT
E_PERIOD3%-%
%%SHARES_P
ERIOD4%-%
 


%%VEST_TYPE_PERIO
D4%-%
 
%%VEST_DATE
_PERIOD4%-%
 


%%EXPIRE_DAT
E_PERIOD4%-%
%%SHARES_P
ERIOD5%-%
 


%%VEST_TYPE_PERIO
D5%-%
 
%%VEST_DATE
_PERIOD5%-%
 


%%EXPIRE_DAT
E_PERIOD5%-%

*Vesting ceases upon the Participant’s Termination of Service, as further
described in the Agreement.
By the Participant’s signature and the Company’s signature below, the
Participant agrees to be bound by the terms and conditions of the Plan and this
Grant Notice which includes Exhibit A (the Agreement) and Exhibit B (the special
provisions for the Participant’s country, if any). The Participant has reviewed
and fully understands all provisions of the Plan and this Grant Notice in their
entirety, including Exhibits A and B, and has had an opportunity to obtain the
advice of counsel prior to executing this Grant Notice. The Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Company upon any questions arising under the Plan and
this Grant Notice, including Exhibits A and B .

1



--------------------------------------------------------------------------------




 
 
%%OPTION_DATE%-%
eBay Inc.
 
Date
 
 
 
%%FIRST_NAME%-% %%LAST_NAME%-%, the Participant
 
Date




2



--------------------------------------------------------------------------------




EXHIBIT A
TO NOTICE OF GRANT OF STOCK OPTION
UNDER THE EBAY INC. 2008 EQUITY INCENTIVE AWARD PLAN

STOCK OPTION AGREEMENT
(NON-QUALIFIED STOCK OPTION)


Pursuant to the Notice of Grant of Stock Options (the “Grant Notice”) to which
this Non‑Qualified Stock Option Agreement (this “Agreement”) is attached, eBay
Inc., a Delaware corporation (the “Company”), has granted to the Participant an
option under the Company’s 2008 Equity Incentive Award Plan (the “Plan”) to
purchase the number of shares of Stock indicated in the Grant Notice.
Capitalized terms not specifically defined herein shall have the meanings
specified in the Plan and the Grant Notice, as applicable. The Option is subject
to the terms and conditions of the Plan, which are incorporated herein by
reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.
GRANT OF OPTION
1.1    Grant of Option. Effective as of the Grant Date set forth in the Grant
Notice (the “Grant Date”), the Company grants to the Participant the Option to
purchase any part or all of an aggregate of the number of shares of Stock set
forth in the Grant Notice, upon the terms and conditions set forth in the Plan,
this Agreement and the Grant Notice (including all exhibits thereto).
1.2    Exercise Price. The Exercise Price of the shares of Stock subject to the
Option shall be as set forth in the Grant Notice; provided, however, that the
price per share of the shares of Stock subject to the Option shall not be less
than 100% of the Fair Market Value of a share of Stock on the Grant Date.
PERIOD OF EXERCISABILITY
2.1    Commencement of Exercisability. Subject to Sections 2.2, 2.3, 4.13 and
4.15 of this Agreement, the Option shall become vested and exercisable in such
amounts and at such times as are set forth in the Grant Notice.
2.2    Effect of Termination of Service on Exercisability.
(a)    No portion of the Option which has not become vested and exercisable as
of the date of the Participant’s Termination of Service shall thereafter become
vested and exercisable, as further described in Section 4.5(l) below.
(b)    In the event of the Participant's Termination of Service for any reason
except the Participant's death, Disability or for Cause, the portion of the
Option which has become vested and exercisable as of the date of the
Participant's Termination of Service may be exercised by the Participant for a
period of three (3) months as measured from the date of Termination of Service,
as further described in Section 4.5(l) below.
(c)    In the event of the Participant's Termination of Service because of death
or Disability (or in the event the Participant dies within three (3) months
after Termination of Service other than for Cause or because of Disability), the
portion of the Option which has become vested and exercisable as of the date of
the Participant's Termination of Service may be exercised by the Participant (or
by the Participant's personal representative or by any person empowered to do so
under the deceased Participant’s will or under the then applicable laws of
descent and distribution, in the case of the Participant's death) for a period
of one (1) year as measured from the date of Termination of Service. 

A-1



--------------------------------------------------------------------------------




(d)    In the event of the Participant's Termination of Service for Cause or for
a reason that is comparable to Cause under local law as determined by the
Committee at its sole discretion, this Option will expire on the date of the
Participant's Termination of Service, as further described in Section 4.5(l)
below, and no portion of the Option may be exercised thereafter.  For purposes
of this provision, "Cause" shall mean any of the following: the commission of an
act of theft, embezzlement, fraud, dishonesty, material violation of corporate
policy, or a breach of fiduciary duty to the Company or a Subsidiary. The
Company shall have the sole discretion to determine whether any Participant has
been terminated for Cause, and its decision shall be final and binding.
(e)    Notwithstanding the above provisions, no portion of the Option may be
exercised by anyone after the expiration of the Option described in Section
2.3(a) below.
2.3    Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:
(a)    The expiration of seven (7) years from the Grant Date;
(b)    The expiration of three (3) months from the date of the Participant’s
Termination of Service, unless such termination occurs by reason of the
Participant’s death or Disability or for Cause;
(c)    The expiration of one (1) year from the date of the Participant’s
Termination of Service by reason of the Participant’s death or Disability; or
(d)    The date of the Participant’s Termination of Service for Cause.
EXERCISE OF OPTION
3.1    Person Eligible to Exercise. During the Participant’s lifetime, only the
Participant may exercise the Option or any portion thereof. After the death of
the Participant, any exercisable portion of the Option may, prior to the time
when the Option becomes unexercisable under Section 2.3 above, be exercised by
the Participant’s personal representative or by any person empowered to do so
under the deceased Participant’s will or under the then applicable laws of
descent and distribution.
3.2    Manner of Exercise. The Option, or any exercisable portion thereof, may
be exercised solely by delivery to the Secretary of the Company (or any third
party administrator or other person or entity designated by the Company) of all
of the following:
(a)    An exercise notice in a form specified by the Company, stating that the
Option or portion thereof is thereby exercised, such notice complying with all
applicable rules established by the Company;
(b)    The receipt by the Company of full payment of the Exercise Price for the
shares of Stock with respect to which the Option or portion thereof is
exercised, which may be in one or more of the forms of consideration permitted
under Section 3.4 below, as well as payment of any Tax-Related Items as defined
in Section 4.4 below;
(c)    Any other written representations as may be required in the Company’s
reasonable discretion to evidence compliance with the Securities Act or any
other applicable law, rule, or regulation.
Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

A-2



--------------------------------------------------------------------------------




3.3    Method of Payment. Payment of the Exercise Price may be by any of the
following, or a combination thereof:
(a)    Cash (or cash equivalent acceptable to the Committee); or
(b)    Delivery of a notice that the Participant has placed a market sell order
with a broker with respect to shares of Stock then issuable upon exercise of the
Option, and that the broker has been directed to pay a sufficient portion of the
net proceeds of the sale to the Company in satisfaction of the aggregate payment
required; provided, that payment of such proceeds is then made to the Company
upon settlement of such sale (a “cashless exercise” or “same day sale”); or
(c)    With the consent of the Committee, shares of Stock (including shares of
Stock issuable pursuant to the exercise of the Option) having a Fair Market
Value on the date of delivery equal to the aggregate payment required.
The Company reserves the right to restrict the available methods of payment to
the extent it determines in its sole discretion that such restriction is
required to comply with local law or desirable for the administration of the
Plan, or to otherwise modify the available methods of payment to the extent
permitted under the terms of the Plan.
3.4    Conditions to Issuance of Stock Certificates. The shares of Stock
deliverable upon the exercise of the Option, or any portion thereof, may be
either previously authorized but unissued shares of Stock or issued shares of
Stock which have then been reacquired by the Company. Such shares of Stock shall
be fully paid and nonassessable. The Company shall not be required to issue or
deliver any shares of Stock purchased upon the exercise of the Option or portion
thereof prior to fulfillment of all of the following conditions:
(a)    The admission of such shares of Stock to listing on all stock exchanges
on which such Stock is then listed;
(b)    The completion of any registration or other qualification of such shares
of Stock under any local, state, federal or foreign law or under rulings or
regulations of the U.S. Securities and Exchange Commission or of any other
governmental regulatory body, which the Company shall, in its absolute
discretion, deem necessary or advisable;
(c)    The obtaining of any approval or other clearance from any local, state,
federal or foreign governmental agency which the Company shall, in its absolute
discretion, determine to be necessary or advisable;
(d)    The receipt by the Company of full payment of the Exercise Price for such
shares of Stock and full payment of any Tax-Related Items; and
(e)    The lapse of such reasonable period of time following the exercise of the
Option as the Company may from time to time establish for reasons of
administrative convenience.
3.5    Rights as Stockholder. The holder of the Option shall not be, nor have
any of the rights or privileges of, a stockholder of the Company in respect of
any shares of Stock purchasable upon the exercise of any part of the Option
unless and until such shares of Stock shall have been issued by the Company to
such holder (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company). No adjustment will be
made for a dividend or other right for which the record date is prior to the
date the shares of Stock are issued, except as provided in Section 12.1 of the
Plan.

A-3



--------------------------------------------------------------------------------




OTHER PROVISIONS
4.1    Administration. The Committee or its delegates shall have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules. All actions taken
and all interpretations and determinations made in good faith by the Committee
or its delegates shall be final and binding upon the Participant, the Company
and all other interested persons. No member of the Committee or the Board (or
their delegates) shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan, this Agreement or
the Option.
4.2    Option Not Transferable. Unless otherwise permitted by the Committee in
accordance with Section 10.4 of the Plan, this Option may not be sold, pledged,
assigned or transferred in any manner other than by will or the laws of descent
and distribution.
4.3    Adjustments. The Participant acknowledges that the Option is subject to
modification and termination in certain events as provided in this Agreement and
the Plan.
4.4    Responsibility for Taxes. The Participant acknowledges that, regardless
of any action taken by the Company or the Participant’s employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax‑related items
related to the Participant’s participation in the Plan and legally applicable to
the Participant as a result of participation in the Plan (“Tax-Related Items”),
is and remains the Participant’s responsibility and may exceed the amount (if
any) withheld by the Company or the Employer. The Participant further
acknowledges that the Company and/or the Employer (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option, including, but not limited to, the grant, vesting or
exercise of the Option, the subsequent sale of shares of Stock acquired pursuant
to such exercise and the receipt of any dividends; and (b) do not commit to and
are under no obligation to structure the terms of the grant or any aspect of the
Option to reduce or eliminate the Participant’s liability for Tax-Related Items
or achieve any particular tax result. Further, if the Participant has become
subject to Tax-Related Items in more than one jurisdiction, the Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
Prior to the relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following: (i) withholding from
the Participant’s wages or other cash compensation paid to the Participant by
the Company and/or the Employer; (ii) withholding from proceeds of the sale of
shares of Stock acquired upon exercise of the Option either through a voluntary
sale or through a mandatory sale arranged by the Company (on the Participant’s
behalf pursuant to this authorization); or (iii) withholding in shares of Stock
to be issued at exercise of the Option.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates in which case the Participant will receive a refund of any over-withheld
amount in cash and will have no entitlement to the equivalent in shares of
Stock. If the obligation for Tax-Related Items is satisfied by withholding in
shares of Stock, for tax purposes the Participant will be deemed to have been
issued the full number of shares of Stock subject to the exercised portion of
the Option, notwithstanding that a number of the shares of Stock are held back
solely for the purpose of paying the Tax-Related Items.

A-4



--------------------------------------------------------------------------------




Finally, the Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
honor the exercise and refuse to issue or deliver the shares of Stock or the
proceeds of the sale of shares of Stock if the Participant fails to comply with
the Participant’s obligations in connection with the Tax-Related Items.
4.5    Nature of Grant. In accepting the Option, the Participant acknowledges,
understands and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature, and may be amended, suspended or terminated by the Company at any
time;
(b)    the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted repeatedly in the past;
(c)    all decisions with respect to future option grants, if any, will be at
the sole discretion of the Company;
(d)    the Participant is voluntarily participating in the Plan;
(e)    the grant of the Option and the Participant’s participation in the Plan
shall not create a right to employment or service or be interpreted as forming
an employment or service contract with the Company, the Employer or any
Subsidiary and shall not interfere with the ability of the Company, the Employer
or any Subsidiary, as applicable, to terminate the Participant’s employment or
service relationship (if any);
(f)    the Option and any shares of Stock subject to the Option are not intended
to replace any pension rights or compensation;
(g)    the Option and any shares of Stock subject to the Option, and the income
and value of same, are not part of normal or expected compensation for purposes
of calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, holiday pay, pension or
retirement or welfare benefits or similar mandatory payments;
(h)    the future value of the shares of Stock subject to the Option is unknown
and cannot be predicted with certainty;
(i)    if the shares of Stock subject to the Option do not increase in value,
the Option will have no value;
(j)    if the Participant exercises the Option and acquires shares of Stock, the
value of such Stock may increase or decrease, even below the Exercise Price;
(k)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from the Participant’s Termination of Service
by the Company, the Employer or any Subsidiary (for any reason whatsoever and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or providing services or the
terms of the Participant’s employment agreement or service contract, if any) and
in consideration of the grant of the Option to which the Participant is
otherwise not entitled, the Participant irrevocably agrees never to institute
any claim against the Company, the Employer or any Subsidiary, waives his or her
ability, if any, to bring any such claim, and

A-5



--------------------------------------------------------------------------------




releases the Company, the Employer and any Subsidiary from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Participant shall be
deemed irrevocably to have agreed not to pursue such claim and agrees to execute
any and all documents necessary to request dismissal or withdrawal of such
claims;
(l)    in the event of the Participant’s Termination of Service (whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where the Participant is employed or providing services or the terms of the
Participant’s employment agreement or service contract, if any), unless
otherwise provided by this Agreement or determined by the Company the
Participant’s right to vest in the Option, if any, will terminate effective as
of the date that the Participant is no longer actively providing services and
will not be extended by any notice period (e.g., active service would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where the Participant
is employed or providing services or the terms of the Participant’s employment
agreement or service contract, if any); furthermore, in the event of the
Participant’s Termination of Service (whether or not later found to be invalid
or in breach of employment laws in the jurisdiction where the Participant is
employed or providing services or the terms of the Participant’s employment
agreement or service contract, if any), the Participant’s right to exercise the
Option after Termination of Service, if any, will be measured by the date that
the Participant is no longer actively providing services and will not be
extended by any notice period; the Committee shall have the exclusive discretion
to determine when the Participant is no longer actively providing services for
purposes of the Option; and
(m)    neither the Company, the Employer nor any Subsidiary will be liable for
any foreign exchange rate fluctuation between the Participant’s local currency
and the United States Dollar that may affect the value of the Option or any
amounts due to the Participant pursuant to the exercise of the Option or the
subsequent sale of any shares of Stock acquired under the Plan.
4.6    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan or the Participant’s acquisition or sale
of the shares of Stock subject to the Option. The Participant is hereby advised
to consult with his or her own personal tax, legal and financial advisors
regarding his or her participation in the Plan before taking any action related
to the Plan.
4.7    Insider Trading Restrictions/Market Abuse Laws.  The Participant
acknowledges that he or she is subject to any applicable Company insider trading
policy. In addition, depending on his or her country of residence, the
Participant may be subject to additional insider trading restrictions and/or
market abuse laws, which may affect his or her ability to acquire or sell shares
of Stock or rights to shares of Stock (e.g., Options) under the Plan during such
times as the Participant is considered to have “inside information” regarding
the Company (as defined by the laws in the Participant's country).  Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy.  The Participant acknowledges that it is the Participant’s
responsibility to comply with any applicable Company insider trading policy and
any additional restrictions that may apply due to local insider trading
restrictions or market abuse laws. The Participant is advised to speak to his or
her personal legal advisor regarding any applicable local insider trading
restrictions or market abuse laws.
4.8    Data Privacy. The Participant hereby voluntarily consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and its
Subsidiaries for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan.

A-6



--------------------------------------------------------------------------------




The Participant understands that the Company, the Employer and any Subsidiary
may hold certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Options or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor, for the exclusive purpose of implementing, administering
and managing the Plan (“Data”).


The Participant understands that Data will be transferred to E*Trade Corporate
Financial Services, Inc. and or its affiliates (“E*Trade”) or such other stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. The Participant understands that the recipients of Data may be located
in the United States or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than the Participant’s country. The
Participant authorizes the Company, E*Trade and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer Data, in electronic or other form, for the purpose of implementing,
administering and managing his or her participation in the Plan including any
requisite transfer of such Data as may be required to a broker or other third
party until which the Participant may elect to deposit any shares of Stock
received upon exercise of the Option. The Participant understands that he or she
may request a list with the names and addresses of any potential recipients of
Data by contacting the Participant’s regional human resources (“MyHR”)
representative. The Participant understands that Data will be held only as long
as is necessary to implement, administer and manage the Participant’s
participation in the Plan. The Participant understands that he or she may, at
any time, request access to Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her MyHR representative. Further, the Participant understands
that the Participant is providing the consents herein on a purely voluntary
basis. If the Participant does not consent, or if the Participant later seeks to
revoke his or her consent, the Participant’s employment status or service with
the Employer will not be adversely affected; the only consequence of refusing or
withdrawing consent is that the Company would not be able to grant options or
other equity awards to the Participant or administer or maintain such awards.
Therefore, the Participant understands that refusing or withdrawing his or her
consent may affect the Participant’s ability to participate in the Plan. For
more information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
his or her MyHR representative.


4.9    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the address given beneath the signature of the Company’s authorized
officer on the Grant Notice, and any notice to be given to the Participant shall
be addressed to the Participant at the address given beneath the Participant’s
signature on the Grant Notice. By a notice given pursuant to this Section 4.9,
either party may hereafter designate a different address for notices to be given
to that party. Any notice shall be deemed sent by certified mail (return receipt
requested) and deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service (or by an
equivalent method with an internationally recognized delivery service).
4.10    Titles. Section titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.
4.11    Governing Law; Choice of Venue. The laws of the State of Delaware shall
govern the interpretation, validity, administration, enforcement and performance
of the terms of this Agreement regardless of the law that might be applied under
such state’s conflict of laws rules.

A-7



--------------------------------------------------------------------------------




For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this grant or the Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of California and agree that such litigation shall be conducted only in the
courts of Santa Clara, California, or the federal courts for the United States
for the Northern District of California, and no other courts, where this grant
is made and/or to be performed.
4.12    Conformity to U.S. Securities Laws. The Participant acknowledges that
the Plan and this Agreement are intended to conform to the extent necessary with
all provisions of the U.S. Securities Act and the U.S. Exchange Act and any and
all regulations and rules promulgated by the U.S. Securities and Exchange
Commission thereunder, and state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Option is granted and may be exercised, only in such a manner as to
conform to such laws, rules and regulations. To the extent permitted by
applicable law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.
4.13    Amendments, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board, provided, that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely effect the Option in any material way without the prior written
consent of the Participant.
4.14    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 4.1 above, this Agreement shall be
binding upon the Participant and his or her heirs, executors, administrators,
successors and assigns.
4.15    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, the Plan, the Option and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
4.16    Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.
4.17    Language. If the Participant has received this Agreement or any other
document related to the Option and/or the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version, the English version will control.
4.18    Severability. The provisions of this Agreement are severable and if any
provision is determined to be illegal or otherwise unenforceable, then such
provision will be enforced to the maximum extent possible and the remaining
provisions will be fully effective and enforceable.
4.19    Exhibit B. The Option shall be subject to any special provisions set
forth in Exhibit B for the Participant’s country, if any. If the Participant
relocates to one of the countries included in Exhibit B during the life of the
Option or while holding shares of Stock acquired upon exercise of the Option,
the special provisions for such country shall apply to the Participant, to the
extent the Company determines that

A-8



--------------------------------------------------------------------------------




the application of such provisions is necessary or advisable for legal or
administrative reasons. Exhibit B constitutes part of this Agreement.
4.20    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Option and the shares of Stock acquired upon
exercise of the Option, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require the Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
4.21    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including all Exhibits thereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and the Participant with respect to the subject matter hereof.
4.22    Section 409A. Notwithstanding any other provision of the Plan, this
Agreement or the Grant Notice, and to the extent the Participant is or becomes
subject to U.S. federal income taxation, the Plan, this Agreement and the Grant
Notice shall be interpreted in accordance with, and incorporate the terms and
conditions required by, Section 409A of the U.S. Internal Revenue Code of 1986,
as amended (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”) in order for the Option to be exempt from Section 409A. The Committee
may, in its discretion, adopt such amendments to the Plan, this Agreement or the
Grant Notice or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Committee determines are necessary or appropriate to comply with the
exemption requirements under Section 409A.
4.23    Waiver. The Participant acknowledges that a waiver by the Company of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Participant or any other participant.





A-9

